Title: To James Madison from James Taylor, 13 October 1806
From: Taylor, James
To: Madison, James



Dear Sir
New Port Kentucky 13th Octo: 1806

Your friendly letter of the 20th. of april in answer to the one I had the honour to address to you at the time I forwarded the Strawberry vine & cutings came duly to hand.  I assure you I shall think my self amply paid for the trouble of forwarding them if they should flourish & you should deem them worthy of your acceptance.
It gave me great pleasure to hear by my friend Genl. Sandford that Mrs. Madison had nearly recovered her health.
Are you apprised of what is going on here?  I have an avertion to be the bearer of bad news or to trouble you with what may not be acceptable; but as a real friend to the Union & our happy Government. I think it my duty to give you my Idea of a Scheme I think is in agitation to Separate the Western from the Atlantic States.
You have no doubt ere this seen a piece signed "Querist" published at Marietta.  I beleive there is but little doubt that the Author is a Mr Blanahazard an Englishman by birth but who joined the United Irish & fled to this country about the time of the troubles in that unhappy country.
He lives on an Island a little below the mouth of Muskingum.
Colo. Burr arrived at Cincinnati about 5 or 6 weeks ago, staid 8 or 10 days & from thence went to Tennessee via Frankfort.  He is expected back again in about a week, and I am creditably informed that Genl. Dayton will also be here in a few days.  I did not see Colo. Burr when he was here as I was on a visit to my friend in the interior of this State; but from the tenor of his conduct there is not a doubt in my mind but himself & some Other men of talents in the United States are at the bottom of this publication & a scheme for a division of the Union.  Colo Burr paid the greatest attention to every person he saw both Male & female in this quarter & on the road as he traveled thro’ this country & from many expressions & actions I have no hesitation of his Object.
He intends down the river from hence it is said.  He called to see Genl. Carberry the Navy agent, who resides at this place & Major Thos. Martin the Military Store Keeper both of whom are of the same opinion with my self: indeed the impression is general.
I have it from good authority that Messrs. Woodbridge & Co. of Marietta with whom it is said this Blanahazard is connected are building 10 Gun boats or Strong vessels resembling them, at a Navy yard about 7 Miles up the Muskingum.
Mr. Alston Colo Burrs Son in law with his Lady are now at Blanahazards.  An express arrived from thence a few days ago with a large package directed to Colo. Burr to the Care of the Honble John Smith of Cincinnati.
I assure you I am most supprised to find the Idea of a separation met the countenance it does, but you may rest assured that designing bad men may do a great deal of Misscheif in this country, much more in the State of Ohio than in this.
The Idea of seizing on the Congress lands will be very taking with some, & some others who are unable to pay for their lands they have bought may be misled by a mistaken interest
What I have detailed as far as relates to my own Knowledge I plege my honour to be fact and what I have given from information or as to my own impressions I believe to be correct.
You are at liberty to make what use of this letter you please.  I have felt a wish to communicate to the Secy of War the purport of this letter.  If therefore you deem it proper be so good as to Shew him this.
Should you want any further information on this subject do give me a hint on the subject.  Be so good as to accept with Mrs. Madison assurances of the highest esteem & friendship of both Mrs. Taylor & my self and am Dr. Sir yr friend & Servt. in haste

James Taylor


P. S  Our friends are generally well as far as I have seen or heard lately; but there has lately been two deaths amongst them to wit Mrs. Doct Rankin Nancy Bell that was & Mrs. George G. Taylor who was a daughter of the late Mr. Jonathan Taylor who was really a fine woman.  She has left a large family.  She lived universally beloved & died regreted by all who knew her.
I am much mortified at Genl. Sandford loosing his election.  Gen. Hopkins is a Candidate for the Senate of the UStates but I fear he will not be elected.  He will be opposed by Genl. Adair & John Pope. You will not loose a vote from this or the State of Ohio


J T.


As I had a package to send to the Secy of War I have thought proper to put up yours with his as I do not want it seen that I have written to so many of the heads of the departments.

